       Case 2:21-cr-00047-WBS Document 42 Filed 08/23/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   LEXI P. NEGIN, SBN 250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     DEMECIO NAVARRO-SANCHEZ
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                  )   Case No. 2:21-cr-00047-WBS
                                                   )
12                     Plaintiff,                  )   STIPULATION AND ORDER TO
                                                   )   CONTINUE STATUS CONFERENCE,
13                         vs.                     )   EXCLUDE TIME, AND CONVERT TO
                                                   )   CHANGE OF PLEA
14     DEMECIO NAVARRO-SANCHEZ,                    )
                                                   )   Date: August 30, 2021
15                    Defendant.                   )   Time: 9:00 A.M.
                                                   )   Judge: Hon. William B. Shubb
16                                                 )

17          IT IS HEREBY STIPULATED and agreed by and between Acting United States
18   Attorney Phillip A. Talbert, through Assistant United States Attorney David Spencer, counsel for
19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Lexi
20   Negin, counsel for Defendant Demecio Navarro-Sanchez, that the status conference be converted
21   to a Change of Plea and may be continued to September 20, 2021 at 9:00 a.m., and that time
22   may be excluded through and including that date pursuant to local code T4.
23          Defense counsel requires additional time to investigate Mr. Navarro-Sanchez’s social
24   history and to consult with him regarding his decision to change his plea. Co-defendant Daniel
25   Melchor intends to plead guilty at the August 30, 2021 hearing. If Mr. Melchor does not enter his
26   guilty plea on August 30, 2021, the government will request that he be rejoined with Mr.
27   Navarro-Sanchez on September 20, 2021.
28

      Stipulation and Proposed Order to Continue        -1-
      Status Conference and Exclude Time and
      Convert to Change of Plea
       Case 2:21-cr-00047-WBS Document 42 Filed 08/23/21 Page 2 of 3


 1          The parties therefore request that the status conference for Mr. Navarro-Sanchez be

 2   continued, and that time be excluded between the date of the order and September 20, 2021

 3   (inclusive) under the Speedy Trial Act pursuant to Title 18, United States Code, Section

 4   3161(h)(7)(B)(iv) (Local Code T4). It is further submitted that the ends of justice served by
 5   taking such action outweigh the best interest of the public and the defendant in a speedy trial and
 6   respectfully request the Court so to find.
 7
                                                   Respectfully submitted,
 8
                                                   HEATHER E. WILLIAMS
 9                                                 Federal Defender
10   Date: August 19, 2021                         /s/ Lexi Negin
                                                   LEXI NEGIN
11                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
12                                                 DEMECIO NAVARRO-SANCHEZ
13
14
     Date: August 19, 2021                         PHILLIP A. TALBERT
15                                                 Acting United States Attorney

16                                                 /s/ David Spencer
                                                   DAVID SPENCER
17                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue     -2-
      Status Conference and Exclude Time and
      Convert to Change of Plea
       Case 2:21-cr-00047-WBS Document 42 Filed 08/23/21 Page 3 of 3


 1                                                 ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.

 4   IT IS THEREFORE ORDERED:
 5          The status conference currently scheduled for August 30, 2021, shall be converted to a
 6   Change of Plea hearing and continued to September 20, 2021 at 9:00 a.m.;
 7          That under the Speedy Trial Act pursuant to Title 18, United States Code, Section
 8   3161(h)(7)(B)(iv) (Local Code T4), time shall be excluded.
 9   Dated: August 20, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue       -3-
      Status Conference and Exclude Time and
      Convert to Change of Plea
